Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). For the purposes of examination, claims 6 and 14 have been interpreted to depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, claims 6, 10, and 11 are rejected as they are dependent on a rejected claim.
Claim 3 appears to be an improper markush grouping and is indefinite as it is unclear. There is insufficient antecedent basis for the term the chilled biodiesel, which implies the chilled biodiesel is that from at least one of the previous processing steps in the group, such that is it unclear if allowing the temperature to decrease below 40 degrees C, chilling to below ambient temperature, contacting the biodiesel with filter aid, holding the chilled biodiesel and filtering the biodiesel through a leaf filter, are each separate processes, or 1 or more processes. 
Claim 5 recites the term OSN membrane, there is insufficient antecedent basis for this limitation in the claim, and further, acronyms should be spelled out at the first usage.
Claim 9 recites the terms the Lovibond values, there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites a process for producing biodiesel, comprising mixing a fatty acid material with an alcohol … producing a mixture of biodiesel and methanol. It is unclear from the claim language if the methanol was previously added to the biodiesel, or if, in the produced mixture of biodiesel and methanol, if the methanol originates from the recited alcohol, and if it is then alcohol or methanol.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 2007/0151146), in view of Slade (US PG Pub 2016/0145536), in view of Othman (Application of polymeric solvent resistant nanofiltration membranes, in view of Mohammed (Nanofiltration membranes review: Recent advances and future prospects).
With respect to claims 1 and 14, Lee teaches a process for treating biodiesel (abstract) comprising: removing steryl glycosides from the biodiesel ([0014], removing steryl glucosides from biodiesel [0074], Table 2), and producing a purified biodiesel, but does not teach placing the biodiesel in contact with an organic solvent nanofiltration membrane, wherein the biodiesel passes through the membrane,. 
Slade teaches methods and devices for production and purification of biodiesel producing a product that meets multiple commercial specifications, and reduces problems associated with feedstocks having waxes, high free fatty acid levels, unacceptable color, high unsaponifiables levels, and high sulfur levels (abstact), a process for treating biodiesel, the term "unsaponifiables" refers to compounds in oils and fats that do not contain a fatty acid moiety that can be converted to an alkyl ester nanofiltration). In this way, the dried biodiesel (158) can be made to meet commercial biodiesel specifications. Membrane filtration techniques may include ceramic membranes, polymer membranes, molecular sieves, and carbon fibers or nanotubes. In one embodiment, product leaving the phase separation unit (300) may directly enter a membrane filtration unit which removes both methanol and water rather than passing through a biodiesel alcohol stripper ([0059]) placing biodiesel in contact with a nanofiltration membrane capable of removing steryl glycosides from the biodiesel wherein the biodiesel passes through the membrane. Slade teaches the membrane may be a polymer nanofiltration membrane but does not specifically teach an organic solvent nanofiltration membrane.  
Othman teaches a biodiesel treatment comprising passing biodiesel through a polymeric solvent resistant nanofiltration membrane, in order to remove polar contaminants such as methanol and glycerides from the biodiesel (Abstract, solvent resistant nanofiltration (SRNF) membranes were investigated for biodiesel separation processes; and pg 296, col 1, para 1, results indicated separating methyl esters from the mixture of excess (unreacted) methanol and glycerides groups; and Fig 16; see Instant Specification, "Nanofiltration membranes review: Recent advances and future prospects" by 
It would have been obvious to one of ordinary skill in the art to use Lee’s process for removing steryl glucosides, in conjunction with Slade’s use of membrane nanofiltration, while Slade’s process does not explicitly teach the removal of steryl glucosides, Slade teaches the removal of sterols and glucosides and it would be obvious to one or ordinary skill that steyrl glucosides are present in biodiesel precursurs, and to modify the method of the combination of Lee and Slade by passing the biodiesel through a polymeric solvent nanofiltration membrane as taught by Othman, by routine experimentation, in order to remove steryl glycosides from the biodiesel, because Othman teaches that this membrane is effective in preventing molecules with polar groups from passing through the membrane, and allowing non-polar molecules to pass through the membrane (pg 292, col 2, para 2, Non-polar solvents show greater flow rates through hydrophobic membranes, notably polymeric ones, where the separation mechanisms involve polymer-solvent, solvent-solute and solute-polymer interaction; and pg 294, col 1, para 2; providing a membrane with rejection for TG of about 99.80% followed by DG of about 97.16%, MG of 40.65%, free glycerin of 75.24% and ester of 25.37%, indicating a possibility of separating the methyl esters from the mixture of excess (unreacted) methanol and glycerides groups, page 296 col 1 para 1; and Figure 16).
With respect to claim 2, the process of claim 1 is taught above. Lee teaches a reduction in the amount of steryl glycosides ([0074], Table 2), and that a cloud like substance included steryl glycosides, of which crystals appeared as particles of about 10-15 microns in diameter ([0036-0037]), Mohammed teaches nanofiltration membranes typically possess pores of about 1nm, such that the steryl glcoside crystals described by Lee would unable to cross the nanofilter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the combination of the Lee and Slade with the solvent resistant nanofiltraiton of Othman would provide a biodiesel that contains a smaller amount of steryl glycosides after being placed in contact with the membrane than before being placed in contact with the membrane. 
With respect to claim 3, the process of claim 1 or claim 2 is taught above. Lee teaches embodiments where the incubation temperature is a variety of temperatures, which include temperatures above 40 degrees C ([0067]), Othman teaches the performance was examined after the transesterification product separation prior to identifying any changes on the tested membranes, and experiments were carried out at 40 degrees C (page 289 col 1 last paragraph), Slade teaches product leaving the phase separation unit may directly enter a membrane filtration unit, the membrane filtration may occur at cold or higher temperatures, and various bypasses of processes ([0059, 0042]), wherein before contacting the membrane, the biodiesel has not been subjected to a processing step selected from the group consisting of allowing the temperature to decrease below 40 degrees C, chilling to below ambient temperature, contacting the biodiesel with filter aid, holding the chilled biodiesel and filtering the biodiesel through a leaf filter. 
With respect to claim 4, the process of claim 1 is taught above. Slade further teaches meeting commercial biodiesel specifications, including ASTM D7501 and CAN CGSB 3.524 ([0026, 0030, 0059]), wherein after contact with the membrane, the biodiesel passes at least one of the ASTM D7501 cold soak filterability or the Canadian standard method CGSB-3.0 No. 142.0 cold soak filter blocking tendency test.
With respect to claim 5, the process of claim 1 is taught above. Slade teaches a process that will provide a purified biodiesel that meets commercial specifications regardless of the initial feedstock properties ([0057]), feedstocks with high wax content and unsaponifiables may cause filters to clog more quickly ([0058]), in embodiments the cold soak filtration result 200 seconds or less ([0068]), in example 4 the cold soak filtration time is 76 seconds (Table 6), and high variability of feedstocks and quantity of impurities require various steps in of embodiments to meet standards ([0076]); Othman teaches use of the membrane in the reactor allowed for the removal of unreacted oil from the FAME  after contact with the OSN membrane, the biodiesel has an ASTM D7501 cold soak filterability test time of less than 90 seconds. 
With respect to claim 6, the process of claim 1 is taught above. Othman teaches experiments were carried out a 40 degrees C (page 289 col 1 last paragraph), and that flux increased with temperature, with temperatures evaluated from 28-60 degrees C (Figure 4); Slade teaches the membrane filtration may occur at cold or higher temperatures, and various bypasses of processes ([0059]), wherein the temperature of the biodiesel while being placed in contact with the organic solvent nanofiltration membrane is in the range of from 40 to 120 degrees C. 
With respect to claim 7, the process of claim 1 is taught above. Othman further teaches membrane rejection of methanol, triglycerides, diglycerides, monoglycerides, and free glycerin (Figure 16); Slade teaches membrane filtration removes proteins, waxes, certain unsaponifiables, and water ([0059]), wherein, after being placed in contact with the membrane the biodiesel contains a smaller amount of one or more impurity selected from the group consisting of water, phosphorus, sulfur, free fatty acids, chlorophyll, monoglycerides, diglycerides, and triglycerides, than before being placed in contact with the membrane. 
With respect to claim 8, the process of claim 7 is taught above. Othman teaches a membrane with rejection for TG of about 99.80% followed by DG of about 97.16%, MG of 40.65%, free glycerin of 75.24% and ester of 25.37%, indicating a possibility of separating the methyl esters from the mixture of excess (unreacted) methanol and glycerides groups (page 296 col 1 para 1; and Figure 16), wherein the amount of any one of phosphorus, sulfur, diglycerides or monoglycerides in the biodiesel after being placed in contact with the membrane is less than half the amount of the impurity in the biodiesel before being placed in contact with the membrane. 
With respect to claim 11, the process of claim 1 is taught above. Lee teaches the biodiesel may originate from a wide variety of sources including but not limited to vegetable oil, canola oil, safflower oil, sunflower oil, nasturtium seed oil, mustard seed oil, olive oil, sesame oil, soybean oil, com oil, peanut oil, cottonseed oil, rice bran oil, babassu nut oil, castor oil, palm oil, palm oil, rapeseed oil, low erucic acid rapeseed oil, palm kernel oil, lupin oil, jatropha oil, coconut oil, flaxseed oil, evening primrose oil, jojoba oil, camelina oil, tallow, beef tallow, butter, chicken fat, lard, dairy butterfat, shea butter, biodiesel, used frying oil, oil miscella, used cooking oil, yellow trap grease, hydrogenated oils, derivatives of the oils, fractions of the oils, conjugated derivatives of the oils, and mixtures of any thereof ([0031]). 
With respect to claim 15, Lee teaches a process for producing biodiesel, comprising: mixing a fatty acid containing material with an alcohol, thus producing a biodiesel precursor mixture; subjecting the biodiesel precursor mixture to a condition selected from the group consisting of time, an increased temperature, an increased pressure, the presence of a catalyst, and any combination thereof, thus producing a mixture of biodiesel and methanol ([0014, 0070], claim 148), and wherein steryl glycosides are removed from the biodiesel ([0014]); Slade teaches the use of a nanofiltraion membrane as discussed in the rejection of claim 1 above. However Lee does not specifically teach removing methanol and glycerol to obtain the biodiesel; and passing the biodiesel through an organic solvent nanofiltration membrane at a temperature of less than 125 C.
Othman teaches a biodiesel treatment comprising passing biodiesel through a polymeric solvent resistant nanofiltration membrane, in order to remove polar contaminants such as methanol and glycerides from the biodiesel (Abstract, solvent resistant nanofiltration (SRNF) membranes were investigated for biodiesel separation processes; and pg 296, col 1, para 1, results indicated separating 
It would have been obvious to one of ordinary skill in the art to use Less’s process for removing steryl glucosides, in conjunction with Slade’s use of membrane nanofiltration, and while Slade’s process does not explicitly teach the removal of steryl glucosides, Slade teaches the removal of sterols and glucosides and it would be obvious to one or ordinary skill that steyrl glucosides are present in biodiesel precursors, and to modify the method of the combination of Lee and Slade by passing the biodiesel through a polymeric solvent nanofiltration membrane as taught by Othman, by routine experimentation, in order to remove steryl glycosides from the biodiesel, because Othman teaches that this membrane is effective in preventing molecules with polar groups from passing through the membrane, and allowing non-polar molecules to pass through the membrane (pg 292, col 2, para 2, Non-polar solvents show greater flow rates through hydrophobic membranes, notably polymeric ones, where the separation mechanisms involve polymer-solvent, solvent-solute and solute-polymer interaction; and pg 294, col 1, para 2; providing a membrane with rejection for TG of about 99.80% followed by DG of about 97.16%, MG of 40.65%, free glycerin of 75.24% and ester of 25.37%, indicating a possibility of separating the methyl esters from the mixture of excess (unreacted) methanol and glycerides groups, page 296 col 1 para 1; and Figure 16).
Claim 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 2007/0151146), in view of Slade (US PG Pub 2016/0145536), in view of Othman (Application of polymeric solvent resistant nanofiltration membranes, in view of Mohammed (Nanofiltration membranes review: Recent advances and future prospects), in view of Torres (Biodiesel Purification Using Polymeric Nanofiltration Composite Membranes Highly Resistant to Harsh Conditions).
With respect to claims 9, 10, 12, and 13, the process of claim 1 is taught above. Slade teaches in various embodiments the biodiesel product will have a lighter color than the original feedstock ([0066-0068]), membrane filtration removes certain unsaponifiables ([0059]), and that unsaponifibiles can include pigments ([0062]), and further teaches evaluation with Gardner Color ([0073]). 
Additionally, Torres teaches biodiesel purification with solvent resistant nanofiltration membranes with high retention of glycerol, total glycerides, and soap (abstract), and these membranes are compared using dye rejections, and a dye rejection technique based on 90% rejection was used, and dye concentrations were determined with a spectrophotometer (2.2.2 MWCO Evaluation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dye removal described for Torres’ solvent resistant membrane, would be comparable to Othman’s membrane and produce a lighter color biodiesel as described by Slade.
While the Slade and Torres teach pigment/dye removal, and Torres teaches the use of a spectrophotometer, neither teaches the specific Lovibond values or transmittance value recited in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the membranes described by Othman and Torres would remove pigments and dyes as discussed above, providing a lighter product, to reduce color compounds such that the purified biodiesel product will meet color requirements for customer acceptance and/or will not appear similar to diesel dyed for off-road use (Slade [0160]), and the taught combination could be optimized to provide a product that would meet the recited limitations of lower Lovibond values, Lovibond red value of the biodieselnot greater than 2.0 or the Lovibond yellow value of the biodiesel not greater than 35, as determined in a one inch Lovibond cell, or spectrophotometric transmittance greater than 20%. Furthermore, because the prior art has disclosed all structural limitations of the claimed product 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                        Primary Examiner, Art Unit 1777